TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-12-00164-CV



        Wilks Ranch Texas Ltd.; Frac Tech Services, LLC; and the City of Cisco, Texas,
                                         Appellants

                                                v.

          The Public Utility Commission of Texas; Barry T. Smitherman, Chairman;
        Donna L. Nelson, Commissioner; Kenneth W. Anderson, Jr., Commissioner; and
                           Lone Star Transmission, LLC, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
   NO. D-1-GN-11-000571, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants have filed an unopposed motion to dismiss appeal. Appellants state that

the parties have settled their dispute and that appellants no longer wish to prosecute the appeal.

Accordingly, we grant appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: November 7, 2013